internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc intl plr-107671-01 date date taxpayer corporation a corporation b legend branch seven tax years ended on the dates enumerated tax_year one individuals a and b cpa firm country y date a dear this replies to a letter dated date in which taxpayer requests an extension of time under sec_301_9100-3 to file the agreement under sec_1_1503-2 as required by sec_1_1503-2 for the seven tax years ended on the dates enumerated for the taxable_year in which the event described in sec_1_1503-2 occurred the information submitted for consideration is substantially as set forth below in re plr-107671-01 the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process from its incorporation in tax_year one corporation a owned all of the shares of corporation b which conducted business in country y through branch branch sustained losses for the seven tax years ended on the dates enumerated these losses were not and have not been used to offset the income of any other persons under the laws of country y or any other foreign_country as a result of a nontaxable_transaction on date a taxpayer became the common parent of a new affiliated_group that included corporations a and b the transaction constituted a triggering event as defined in sec_1_1503-2a c iii b and sec_1 g iii a individual a is the tax director for taxpayer and was unsure of the procedure involved in entering into a closing_agreement with the internal_revenue_service as provided under sec_1_1503-2 so that the transaction would not constitute a triggering event individual a consulted with individual b an international tax partner with cpa firm on the advice of individual b taxpayer filed a statement evidencing its intention to enter into a closing_agreement the irs after reviewing the closing_agreement advised taxpayer that it failed to file the agreement under sec_1 g i as required by sec_1_1503-2 however taxpayer was not advised by individual b to file the agreement under sec_1_1503-2 sec_301 -1 b defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation sec_1_1503-2 fixes the time to file the agreement under sec_1_1503-2 therefore the commissioner has discretionary in re plr-107671-01 authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards set forth in sec_301_9100-3 based on the facts and circumstances of this case we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter to file the agreement under sec_1_1503-2 as required by sec_1_1503-2 for the seven tax years ended on the dates enumerated for the taxable_year in which the event described in sec_1_1503-2 occurred the granting of an extension of time to file the agreement is not a determination that taxpayer is otherwise eligible to file the agreement sec_301_9100-1 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent no ruling is expressed regarding the application of any section of the code or regulations other than the above rulings which you have specifically requested a copy of this ruling letter should be attached to the agreement pursuant to a power_of_attorney on file in this office a copy of this ruling letter is being furnished to taxpayer and the other authorized representative sincerely s allen goldstein reviewer office of the associate chief_counsel international
